Opinion issued May 6, 2014




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-13-00420-CV
                           ———————————
                   DEBRA JANE HUETT, B.A., Appellant
                                       V.
                        ROBERTA LLOYD, Appellee


                   On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-42923


                         MEMORANDUM OPINION

      Appellant, Debra Jane Huett, attempts to bring a restricted appeal from an

interlocutory order denying her request for a temporary injunction. On December

12, 2012, the trial court entered an order denying Huett’s motion for a temporary
injunction. On May 16, 2013, Huett filed a notice of appeal seeking a restricted

appeal of the trial court’s order. We dismiss the appeal.

      Generally speaking, appellate courts only have jurisdiction over appeals

from final judgments. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.

2001); N.E. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). Texas

appellate courts only have jurisdiction to immediately consider appeals from

interlocutory orders if a statute explicitly provides appellate jurisdiction. See Stary

v. DeBord, 967 S.W.2d 352, 352–53 (Tex. 1998). There is no statutory authority,

however, for judicial review of an interlocutory order by restricted appeal. See

Standifer v. Cepeda, No. 05-05-00725-CV, 2005 WL 2212291, at *2 (Tex. App.—

Dallas Sept. 13, 2005, no pet.) (dismissing restricted appeal of interlocutory order

for want of jurisdiction); Federated Mut. Ins. Co. v. Davenport, 85 S.W.3d 837,

838 (Tex. App.—Waco 2002, no pet.) (same); Dispensa v. Univ. State Bank, 951
S.W.2d 797, 799 (Tex. App.—Texarkana 1997, pet. denied) (same). Therefore, we

have no jurisdiction over this attempted appeal.

      Moreover, on May 29, 2013, the trial court granted appellee’s motion for

summary judgment, thereby rendering a final judgment in the case. If a trial court

renders a final judgment while an appeal from its grant or denial of a temporary

injunction is pending, then an appeal of the ruling on the injunctive relief becomes

moot and must be dismissed. See Isuani v. Manske-Sheffield Radiology Group,


                                          2
P.A., 802 S.W.2d 235, 236 (Tex. 1991). Thus, Huett’s appeal of the order denying

her motion for a temporary injunction was rendered moot by the trial court’s final

judgment in the case.

      On July 16, 2013, we informed Huett that her appeal would be dismissed for

want of jurisdiction unless she filed a response demonstrating that this Court has

jurisdiction over this appeal. Huett failed to file an adequate response. See TEX. R.

APP. P. 42.3(c).

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a); 43.2(f). We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Bland, and Brown.




                                         3